Citation Nr: 1206532	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  11-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression, originally claimed as bad dreams.  

2.  Entitlement to service connection for arthritis of the neck.

3.  Entitlement to service connection for arthritis of the arms with numbness of both hands.

4.  Entitlement to service connection for degenerative arthritis of the back.

5.  Entitlement to service connection for fibromyalgia of the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to September 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, denied the Veteran's claims for service connection for an acquired psychiatric disorder, arthritis of the neck, arthritis of the arms with numbness of both hands, degenerative arthritis of the back, and fibromyalgia of the upper extremities.

The Board considers the Veteran's original claim for "bad dreams" as articulated in April 2008 as a claim for an acquired psychiatric disorder and to encompass all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  This includes the Veteran's reference to depression as indicated in his November 2008 notice of disagreement (NOD).

This case previously reached the Board in November 2009.  At that time, the current claims listed above were remanded for the agency of original jurisdiction (AOJ) to provide the Veteran with a statement of the case (SOC) in accordance with Manlicon v. West, 12 Vet. App. 238 (1999).  However, in the same decision, the Board confirmed the AOJ's prior denial of service connection for the following disorders:  (1) right knee disorder other than arthritis, (2) arthritis of the right knee, (3) left knee disorder other than arthritis, (4) arthritis of the left knee (5) bone spurs of the right foot and toes, (6) bone spurs of the left foot and toes, (7) a bilateral eye disorder, (8) fibromyalgia of both lower extremities, (9) chronic sleep apnea, (10) hypertension, (11) corns of the right foot, and (12) corns of the left foot.  No further action remains outstanding regarding these claims.  

The Veteran was sent the required SOC in February 2011, and perfected his appeal of the issues currently on appeal through the March 2011 substantive appeal (VA Form 9).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  Therefore, only the issues listed on the title page remain for further Board review.

The Board notes that in the March 2011 VA Form 9 the Veteran checked the box indicating that he wanted a Central Office Hearing and annotated the notation with the statement, "I do not wish to be present DAV will represent me."  This statement is identical to the statement included on the Veteran's November 2008 VA Form 9 filed in connection with claims the Board decided in the November 2009 decision.  At that time the Board indicated that to clarify what the Veteran meant by this statement, the Board contacted the Veteran, who stated that he did not want to come to Washington due to physical limitations.  The Board noted that it discussed this with the Veteran's representative in Washington, DC, and confirmed the Veteran's wishes to not participate in a personal hearing before the Board in Washington, DC. The Board recognized that instead, the representative presented an informal hearing brief, which was contained in the claims file.  The Board observes that the exact same set of circumstances is present in the current appeal which warrants the same outcome.  The Veteran's representative has presented an informal hearing brief which also acknowledged the Veteran's March 2011 VA Form 9 filing.  Accordingly, the Board will proceed with appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The probative medical evidence of record does not show that the Veteran currently experiences a chronic acquired psychiatric disorder.

2.  The probative medical evidence of record does not show that the Veteran currently experiences arthritis of the neck.

3.  The probative medical evidence of record does not show that the Veteran currently experiences arthritis of the arms with numbness of both hands.  To the extent arthritis of the hands and stenosing teno-synovitis of the right fourth finger is shown, there is no medical evidence of a causal link of these disorders to a described event in the Veteran's military service.  

4.  The probative medical evidence of record does not show that the Veteran currently experiences degenerative arthritis of the back.

5.  The probative medical evidence of record does not show that the Veteran currently experiences fibromyalgia of the upper extremities.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Arthritis of the neck was not incurred in or aggravated by the Veteran's military service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011)

3.  Arthritis of the arms with numbness of both hands was not incurred in or aggravated by the Veteran's military service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  Degenerative arthritis of the back was not incurred in or aggravated by the Veteran's military service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5.  Fibromyalgia of the upper extremities was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the AOJ to the Veteran dated in May 2008.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2008 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the October 2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured certain service treatment records (STRs), and the Veteran's VA medical treatment records.  The Veteran has submitted personal statements.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that the AOJ has been unable to obtain the Veteran's complete STRs.  In this regard, the AOJ requested the Veteran's STRs from the National Personnel Records Center (NPRC) in September 2007.  The NPRC responded later that month, by sending certain STRs dated after the Veteran's active military service with a note that indicated "all available med[ical records] mailed."  The Veteran's representative has asserted that the AOJ should obtain a negative response from the records custodian as required by 38 C.F.R. § 3.159(c)(1).  See the Informal Brief of Appellant in Appealed Case dated in January 2012.  In this instance, by stating that the Veteran's complete STRs had been sent, the Board finds that the NPRC has indicated that no further records remained at the NPRC; i.e., if further records were contained at the NPRC these would have been sent as well.  The Board also notes that the records provided actually exceeded the scope of the time period of the documents requested, also implying that the NPRC had provided all available STRs for the Veteran.  As such, the AOJ has obtained a negative response regarding further STRs from the appropriate records custodian.  

Furthermore, the Veteran's representative asserted that the Veteran's active service records may have "mistakenly wound up at the Adjutant General's Office" of the State of New York, but provides no basis for this assertion.  In this regard, the records obtained from the NPRC include records from subsequent to the Veteran's active military service, and show that the Veteran experienced some period of service in the Army National Guard (although the Veteran explicitly denied relevant Army National Guard service in June 2007).  However, the Veteran's representative has not provided any basis for the assertion that further records may have been mistakenly retained by the Adjutant General's Office of the State of New York.  The fact that certain of the Veteran's Army National Guard records from after his active military service were available at the NPRC suggests that the Veteran's available records were ultimately obtained by the NPRC.  

The Veteran has indicated that he should not be penalized for VA's inability to obtain his complete STRs.  See the Veteran's November 2008 NOD.  In this regard, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that the AOJ attempted to obtain the Veteran's missing records from the NPRC in September 2007, and notified him of the inability to do so and also asked for all records personally retained by him in September 2008.  The September 2008 letter also listed alternative evidence that the Veteran could submit to substantiate his claims.  The Veteran sent all available records in October 2008.  Therefore, in September 2008, the AOJ issued a memorandum of Formal Finding of Unavailability regarding the Veteran's complete STRs.  As such, the AOJ properly searched for the Veteran's missing STRs in an attempt to assist the Veteran in proving his claim, and has complied with the increased duties applicable to such a situation.  

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

In this regard, as related in further detail below, the Veteran has not asserted any basis for the claim that his disorders are related to service, in that he has not provided any history of relevant symptoms of any of his claimed disorders from service, nor has he put forward any basis for his assertion of a relationship between these disorders and his service (such as an incurring injury or onset of a disease or disorder process).  The Veteran's statements only relate to a basic request for service connection.  There is no medical evidence of the claimed disorders (other than arthritis of the hands and stenosing teno-synovitis of the right fourth finger) and no credible evidence of persistent or recurrent symptoms of a disability.  In regard to all of the claimed disorders including arthritis of the hands and stenosing teno-synovitis of the right fourth finger, there is no medical evidence that indicates such disorders are etiologically related to service or lay evidence of a continuity of symptomatology since service.  Rather, the only indication of record of the claimed relationship is the Veteran's conclusory generalized statement requesting service connection.  Therefore, the evidence of record simply does not rise to the level to require a VA medical examination and opinion regarding the Veteran's claims and the Board finds no basis for a VA examination or medical opinion to be obtained.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

Lastly, the Board notes that the Veteran identified that he had been treated through the Central Alabama Veteran's Health Care System (CAVHCS) since February 1953 (or 1954) for "all" claimed disabilities.  VA treatment records (including those from New York) associated with the claims file date beginning in 1991.  The Veteran's claim for disability benefits was filed in April 2008.  The evidence generated by VA is sufficient to assess whether the crucial element of the existence of a current chronic disability has been met.  Thus, the Board is satisfied that the duty to assist the Veteran in the development of his claims has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Some chronic diseases are presumed to have been incurred in service, including arthritis, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307; 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for an Acquired Psychiatric Disorder 

The Veteran has asserted that he experiences a current acquired psychiatric disorder due to his military service.  In this regard, the Veteran has asserted that he experiences "chronic bad dreams" and depression due to his military service.  See the Veteran's April 2008 claim, and November 2008 NOD.  

The first requirement for any service-connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

In this regard, the Veteran is competent to describe experiencing symptoms of an acquired psychiatric disorder, such as sleep disturbance or feelings of depression; however, he is not competent to diagnose himself with an acquired psychiatric disorder as this involves a complex medical matter.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  Nor does his complaint of these symptoms represent identification of such a disorder.  Significantly, the Veteran has not specifically contended that he experienced symptoms in service and experienced such symptoms ever since service.  In fact, the Veteran has not provided any particularized description of the nature, symptoms, onset, or history, of his asserted acquired psychiatric disorder beyond the vague description of general symptoms of bad dreams and a feeling of depression necessary to establish a disorder that might be considered for service connection.  The Board further notes that VA generally does not grant service connection for symptoms that have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Moreover, in June 2000 and January 2001, when assessed for mental health, no disorder was found.  A review of the medical evidence of record reveals that on a single occasion, in May 2001, the Veteran was provided with a mental health assessment for depression at which time he reported symptoms of fatigue or loss of energy, being irritable, anxious, or sad, and difficulty sleeping.  This was followed by an assessment in December 2001, which found that the Veteran was negative for depression, anxiety, or any unusual stress.  Further, the Veteran provided mental health assessment depression screens in April 2002, April 2004, May 2006, and September 2007, and he did not report any mental health issues at those times.  In addition, at an assessment for schizophrenia in April 2001, no acquired psychiatric disorder was indicated.  As such, aside from the single May 2001 VA medical treatment record, the Veteran has most of the time denied relevant symptoms when assessed for mental health.  Thus, the Board cannot find that the record shows credible evidence of persistent or recurrent symptoms of disability or lay evidence of continuity of symptoms.  Additionally, the relevant tests and screens conducted over the last ten years have all shown normal results, with no objective evidence to support his contentions so the medical evidence does not show current disability and an indication a current disability might be related to service. 

As noted above, the Veteran is competent to describe symptoms such as depression or bad dreams.  However, once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, the fact that over ten years the Veteran has repeatedly denied the symptoms that he now asserts as a basis for a claim for an acquired psychiatric disorder is a factor the Board may consider weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (providing that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Furthermore, the relevant treatment records weigh against any such conclusion.  In this regard, the Veteran's VA medical treatment records have been generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  Therefore, the negative VA medical treatment evidence of record is very probative concerning the question of whether any potential symptoms of a current acquired psychiatric disorder are present.  As such, the only credible evidence of any such symptoms dates from well before his current claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board again notes that the Veteran's complete service records are unavailable.  As indicated previously, in such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  See Cromer, supra.  However, missing records concerning the Veteran's military service do not alone obviate the need for evidence supporting his claim by showing some connection between his currently claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing records concerning the Veteran's service do not lower the threshold for an allowance of his claim.  No presumption, either in favor of him or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The legal standard for proving his claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

Furthermore, the Veteran has not submitted any lay or medical evidence of any incurring incident during service to which a current acquired psychiatric disorder could be related, or of any direct connection between the Veteran's military service and any such disorder.  Shedden v. Principi, 381 F.3d at 1167.  The in-service and post-service medical and lay evidence of record also does not provide competent and credible evidence of a chronic acquired psychiatric disorder during his military service or continuity of any symptomatology from service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Here, it is not the absence of evidence, but the direct and probative evidence of absence of any clinically diagnosed chronic acquired psychiatric disorder on mental assessments or credible evidence of persistent or recurrent symptoms of disability and evidence of continuity of symptoms since service (to trigger VA's duty to assist to provide an examination and obtain a nexus opinion), which is determinative.  The Veteran's mental health has been assessed multiple times.  The Veteran is certainly competent to report bad dreams or feelings of depression.  The Veteran, however, is not competent to diagnose that the symptoms that he has experienced represent a continuing disease process attributable to service as this involves resolution of a medically complex matter.  Thus, the medical evidence of record is more probative concerning the question of whether a current acquired psychiatric disorder is present.  As discussed above, the medical evidence of record does not demonstrate an acquired psychiatric disorder during the course of his claim.  

Therefore, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Arthritis of the Neck, Arthritis of the Arms with Numbness of Both Hands, Degenerative Arthritis of the Back, and Fibromyalgia of the Upper Extremities

The Veteran's claims regarding various orthopedic disorders will be addressed together below as these claims present similar issues of law and fact.

The Veteran has asserted that he currently experiences arthritis of the neck, arthritis of the arms with numbness of both hands, degenerative arthritis of the back, and fibromyalgia of the upper extremities.  See the Veteran's April 2008 claim, May 2008 statement, and November 2008 NOD.  

As indicated above, the first requirement for any service connection claim is a current condition.  See Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. at 225.

The Veteran is competent to describe symptoms such as joint pain or numbness, or back pain.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. at 368.  In this regard, given the Veteran's lack of any specific description of the nature or history of these disorders and the general categorical but non-specific nature of his claims, the Board cannot find a credible showing of evidence of persistent or recurrent symptoms of disability.  Significantly, the Veteran has not specifically contended that he experienced symptoms in service and ever since service.  The record also shows the many years of medical examiners' failure to uncover any such disorders.  In this regard, the Veteran has indicated that all relevant treatment was provided by VA.  See the Veteran's April 2008 claim and May 2008 statement.  

There is simply no objective evidence that the Veteran currently experiences arthritis affecting his neck, arthritis affecting his arms or causing numbness of both hands, degenerative arthritis of the back, or fibromyalgia affecting the Veteran's upper extremities.  In fact, at physicals (which entailed a review of bodily systems and associated complaints) provided to the Veteran in December 2001, April 2002, April 2004, May 2005, May 2006, May 2007, and May 2008, the Veteran's VA physicians did not document any relevant diagnoses or symptoms of the disorders claimed.  The purpose of the physicals was to evaluate the Veteran for any complaints.  As such, the relevant treatment records weigh against any such conclusion.  Again, the Veteran's medical treatment records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Curry v. Brown, 7 Vet. App. at 68.  As such, medical professionals providing comprehensive physical examinations over the course of almost ten years have not found any evidence of the disorders currently claimed.  Arthritis, incidentally, must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  There is simply no objective evidence to support his assertion that he experiences any current arthritis of the neck, arthritis of the arms with numbness of both hands, degenerative arthritis of the back, and fibromyalgia of the upper extremities.  

The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. at 310; see also Buchanan v. Nicholson, 451 F.3d 1337.  Here, it is not the absence of evidence, but the direct and probative evidence of absence of any identified relevant disorders on physical examination, which is determinative.  The Veteran's health has been assessed multiple times, indeed his treatment has included treatment and assessment of orthopedic disorders other than those currently on appeal, and none of his examinations have found evidence of the orthopedic disorders currently asserted.  Therefore, the medical evidence of record is more probative concerning the question of whether current arthritis of the neck, arthritis of the arms with numbness of both hands, degenerative arthritis of the back, and fibromyalgia of the upper extremities disorders are present.  Here, there is no such medical evidence diagnosing such disorders (other than as discussed below). 

The Board acknowledges that the Veteran's VA medical treatment records indicate that certain August 2000 X-rays indicate a diagnosis of arthritis affecting the Veteran's hands, and he has also been diagnosed with and provided ongoing treatment for "stenosing teno-synovitis" of the right fourth finger.  Therefore, this does present some competent and probative evidence of a relevant disorder that might be considered as encompassed by his claim for arthritis of the upper extremities.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

However, the Veteran has not submitted any lay or medical evidence of any incurring incident during service to which his hand disorders could be related, or articulated any basis for finding a connection between the Veteran's military service and any such disorders.  Shedden v. Principi, 381 F.3d at 1167.  The Veteran has not provided any relevant evidence regarding symptoms of numbness or pain ever since service.  The Veteran has not specifically contended that he experienced symptoms in service and ever since service.  Further, his post-service examinations dated in November 1976, June 1981, and December 1985 were all negative for any relevant disorder, and the Veteran denied relevant symptoms in his medical history reports when prompted.  As such, in-service and post-service medical and lay evidence of record also does not provide competent and credible evidence of chronic hand disorders during his military service or continuity of any relevant symptomatology from service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Finally, without any competent and credible evidence of an arthritis disorder affecting his hands within one year after service, the Veteran is also not entitled to application of the presumptive provisions relevant to arthritis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As such, there is simply no evidence to establish service connection for the Veteran's claimed orthopedic disorders on a direct basis.

The Board interprets the Veteran's claim for arthritis of his hands as an assertion that these disorders are connected to his service.  There is no evidence presented that the Veteran has the requisite training or experience necessary to render him competent to provide such a diagnosis or etiology.  See 38 C.F.R. § 3.159(a)(1)-(2); Layno, at 469; Jandreau, 492 F.3d at 1377.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of determining the cause of the Veteran's diagnosed hand disorders, the statements provided by the Veteran with respect to any connection between these disorders and his service, are simply of no probative value for diagnosing or providing an etiology related to service of his currently diagnosed hand disorders.  

Therefore, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for arthritis of the neck, arthritis of the arms with numbness of both hands, degenerative arthritis of the back, and fibromyalgia of the upper extremities, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

					
ORDER

Service connection for an acquired psychiatric disorder is denied.  

Service connection for arthritis of the neck is denied.

Service connection for arthritis of the arms with numbness of both hands is denied.

Service connection for degenerative arthritis of the back is denied.

Service connection for fibromyalgia of the upper extremities is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


